Butler C.P. No. CR2003-03-0309. This cause is here as a death penalty appeal of right from the Court of Common Pleas for Butler County. It is ordered by the court, sua sponte, that the briefing in this case shall proceed as follows:
• Appellant shall file a merit brief within 40 days from the date the Clerk files the record from the trial court; the brief shall not exceed 50 numbered pages, exclusive of the table of contents, the table of authorities cited, and the appendix.
• Appellee shall file a merit brief within 30 days after the filing of appellant’s brief; the brief shall not exceed 50 numbered pages, exclusive of the table of contents, the table of authorities cited, and any appendix.
• Appellant may file a reply brief within 20 days after the filing of appellee’s brief; the brief shall not exceed 20 numbered pages, exclusive of the table of contents, the table of authorities cited, and any appendix.